Clark, J.
(dissenting in part): To the questions held by the Court allowable for the registrars to ask I think should be added, in any case the registrars think proper, this, “ Whether he has been convicted of any infamous offence.” The same clause of the Constitution (Art. 6, Sec. 1) which the Court holds authorizes the inquiries as to his age and residence contains the express provision that no one shall bean elector if he has been adjudged guilty of an infamous offence. If that clause authorizes the inquiries as to age and residence, it also necessarily authorizes this inquiry, if the registrars think proper. The election law (Acts 1895, Ch., 159) so provides also, for in Section 13 it provides that no person shall be allowed to register or vote if he has been adjudged guilty of an infamous offence since 1st January, 1877. How can the registrars discharge that imperative command of the law not to allow any such person to register unless, if they have any doubt, they are permitted to ask the question before he does register ?
It is as much a crime against the elective franchise to permit disqualified persons to vote as to reject those who are qualified. In avoiding one evil we must not run into the other. Evitata Charybdi in Scyllam incidere. The act of the Legislature evidently (as I think) intends to guard against both evils alike.